Citation Nr: 0012402	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  94-43 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for an anxiety 
neurosis, currently evaluated as 70 percent disabling.

2.  Evaluation of synovitis of the right knee, with 
degenerative changes, rated 20 percent disabling from August 
23, 1991, to June 3, 1996.

3.  Evaluation of synovitis of the right knee, with 
degenerative changes, rated 30 percent disabling from June 4, 
1996.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to April 
1947.

By a decision entered in September 1991, the RO denied a 
claim of entitlement to a rating in excess of 30 percent for 
an anxiety neurosis.  The RO also denied a claim for a rating 
in excess of 10 percent for synovitis of the right knee with 
degenerative changes.

The veteran appealed those determinations to the Board of 
Veteran's Appeals (Board).  While the appeal was pending, the 
RO, by decisions entered in August and November 1992, 
increased the ratings for the veteran's service-connected 
psychiatric and right knee disorders to 70 and 20 percent, 
respectively.  Both awards were made effective from August 
23, 1991-the date of receipt of the claim for an increased 
rating.  Thereafter, in July 1996, the RO further increased 
the rating for the veteran's right knee disorder to 30 
percent, effective from June 4, 1996.  Consequently, the 
issues now on appeal have been characterized as set forth 
above.

This case was previously before the Board in January and 
April 1998, and was on both occasions remanded to the RO for 
further development.  The case was most 

recently returned to the Board in March 1999, and the 
veteran's representative submitted a brief on appeal in May. 


FINDINGS OF FACT

1.  The veteran's anxiety neurosis has not resulted in his 
virtual isolation in the community, and his condition is not 
manifested by totally incapacitating symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Nor is the veteran demonstrably unable to 
obtain or retain employment solely as a result of 
psychoneurotic symptoms.

2.  The veteran's anxiety neurosis is not manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting himself or others, an 
intermittent inability to perform the activities of daily 
living, disorientation to time or place, or memory loss for 
names of his close relatives, his occupation, or his own 
name.

3.  During the period from August 23, 1991, to June 3, 1996, 
the veteran's service-connected right knee disability was 
manifested by pain and tenderness, and consideration was 
given to knee replacement surgery.  The objective medical 
evidence from that period is completely negative for any 
findings of subluxation, lateral instability, or locking, and 
shows that he had a range of motion in the knee no worse than 
flexion limited to 80 degrees and extension limited to 10 
degrees.

4.  During the period since June 3, 1996, the veteran's 
service-connected right knee disability has been manifested 
by pain, tenderness, and a mild amount of laxity of the 
lateral collateral ligament with varus stress.  The objective 
medical evidence 

from this period does not establish that the disability is 
manifested by frequent locking, and shows that he has a range 
of motion in the knee no worse than flexion limited to 40 
degrees and extension limited to 15 degrees.


CONCLUSIONS OF LAW

1.  The veteran is entitled to no more than a 70 percent 
rating for an anxiety neurosis under the law as it existed 
prior to November 7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.132 
(Diagnostic Code 9400) (1996); VAOPGCPREC 3-2000 (April 10, 
2000).

2.  The veteran is entitled to no more than a 70 percent 
rating for an anxiety neurosis under the law as it presently 
exists.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130 
(Diagnostic Code 9400) (1999); Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (1999); 
VAOPGCPREC 3-2000 (April 10, 2000).

3.  The veteran is entitled to no more than a 20 percent 
rating for synovitis of the right knee, with degenerative 
changes, for the period August 23, 1991, to June 3, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.14, 4.20, 4.40, 4.45, 4.59, 4.71 (Plate II), 4.71a 
(Diagnostic Codes 5003, 5020, 5257-61); VAOPGCPREC 9-98 (Aug. 
14, 1998); VAOPGCPREC 23-97 (July 24, 1997).

4.  The veteran is entitled to no more than a 30 percent 
rating for synovitis of the right knee, with degenerative 
changes, for the period after June 3, 1996.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 
4.40, 4.45, 4.59, 4.71 (Plate II), 4.71a (Diagnostic Codes 
5003, 5020, 5257-61); VAOPGCPREC 9-98 (Aug. 14, 1998); 
VAOPGCPREC 23-97 (July 24, 1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Anxiety

The veteran was hospitalized in service in January 1947 for 
treatment of what was then diagnosed as conversion hysteria, 
amnesia type, and mental deficiency due to unknown cause.  In 
May 1976, a VA examiner opined that "[t]he true nature of 
[the] veteran's [neuropsychiatric] condition in service was 
that of a[n] [anxiety] neurosis and not a psychosis."  The 
veteran was awarded service connection for an anxiety 
neurosis later that same year, and a 10 percent rating was 
assigned, effective from February 1976.  The rating was later 
increased to 30 percent, effective from March 1979, and the 
30 percent rating was subsequently confirmed by rating 
decisions entered in August 1987 and January 1989.

In January 1991, it was noted in a VA record that the veteran 
had an anxiety neurosis, and that he took Valium for his 
nerves.  In August 1991, he filed the present claim for an 
increased rating.

In November 1991, the veteran underwent VA mental hygiene 
screening.  He reported feeling lonely, sad, anxious, and 
irritable for about four months.  He also reported a lack of 
energy and enthusiasm, and complained of forgetfulness and 
trouble sleeping.  He denied any suicidal or homicidal 
ideation.  On mental status examination, he was well-groomed, 
alert, active, cooperative, polite, and fairly sophisticated.  
He was oriented in four spheres, and had good concentration 
and attention.  His mood was rated 6/10, and his affect was 
congruent with his mood.  His speech was spontaneous, with 
normal volume and tone and a regular rate and rhythm.  His 
thought content was appropriate and logical, with no loose 
associations, flight of ideas, or suicidal or homicidal 
ideation.  Recent and remote memory was good, and abstract 
thinking was intact.  He had good judgment and fair insight.  
The diagnostic assessment was that a phase-of-life problem, 
adjustment disorder with depressive symptoms, and presenile 
dementia were to be ruled out.  The examiners recorded an 
Axis V score of 70 to 80.

In December 1991, the veteran was twice seen by a VA social 
worker.  During those visits, the veteran reported a lack of 
structure, routine, and friends, and an increased dependence 
on alcohol, since the time of his retirement four years 
earlier.  He also reported problems with depression, 
impatience, and memory loss.  With help, he identified that 
difficulties with short-term memory loss were due more to 
drinking than anything else.  He stopped drinking, and 
afterwards reported increased irritability.  The clinical 
assessment was that he suffered from alcohol abuse.  The 
examiner recorded an Axis V score of 80.

In January 1992, the veteran was evaluated for admission to a 
VA outpatient substance abuse program.  It was noted that he 
had been drinking for 25 years.  On examination, there was no 
evidence of suicidal or homicidal ideation.  Nor was there 
any evidence of hallucinations or delusions.  The clinical 
assessment was that he suffered from alcohol abuse and was 
newly sober.

The veteran subsequently attended several counseling 
sessions.  On a number of occasions, it was noted that he was 
very verbal in group sessions, and that he dominated the 
discussion at times.

In March 1992, the veteran described having symptoms of a 
generalized anxiety disorder.  On examination, it was noted 
that his thoughts were logical and coherent, with no 
destructive ideation or psychotic symptoms.  The diagnostic 
assessment was that he had generalized anxiety disorder and 
alcohol dependence in remission.

In April 1992, two VA physicians prepared letters indicating 
that the veteran was being followed in a VA substance abuse 
treatment clinic for difficulties with anxiety.  One of the 
physicians (a psychiatrist) stated, "[The veteran] has 
serious generalized anxiety disorder and requires 80 
[milligrams] of Buspirone daily for partial control of the 
disorder.  His anxiety disorder produces serious industrial 
[in]adaptability."

In July 1992, the veteran testified at a hearing held at the 
RO.  He indicated that he had not been fully employed for 
about 10 or 11 years.  He said that he did not feel capable 
of holding a full-time job due, in part, to problems with 
anxiety and short-term memory.  He also reported having 
undergone a bypass operation, and said that his sleep was 
interrupted by the need for frequent urination.  He said that 
he had been a member of a fraternal organization, but stated, 
"I don't socialize, it was a club, I don't go over there 
anymore."  He testified that he enjoyed being by himself.

In September 1992, a VA psychiatrist prepared a letter 
indicating that he had been following the veteran for several 
months in a Substance Abuse Treatment Center Dual Diagnosis 
Clinic.  The psychiatrist indicated that, despite adherence 
to the treatment program and maintaining good sobriety, the 
veteran had been plagued with apprehension, worry, muscle 
tension restlessness, autonomic overactivity irritability, 
and heightened scanning.  The psychiatrist further indicated 
that the veteran required maximum doses of buspar (60 
milligrams), with only partial control of his anxiety, and 
opined that "[the veteran] is severely disabled from 
generalized anxiety disorder."

In August 1993, it was noted that the veteran would be 
increasing his dosage of buspar to 90 milligrams.  In 
September 1993, it was noted that he had experienced a 
successful decrease in his anxiety with the increased dosage.

When the veteran was examined for VA purposes in June 1998, 
he reported that he had last been treated for alcohol 
dependence in approximately 1994.  He also indicated that he 
had not seen a psychiatrist or physician in approximately two 
years.  He indicated that he got along with his family fairly 
well, but also reported that his anxiety interfered with 
family relationships in that he was often irritable and felt 
depressed.  He complained of nervousness, excessive worry, 
moodiness, withdrawal, decreased sexual drive, difficulty 
with his memory, and with eating and sleeping, and feelings 
of hopelessness and helplessness.  He denied any present drug 
or alcohol abuse.

On mental status examination, the veteran was appropriately 
dressed and well groomed.  He was cooperative and talkative, 
and did not display psychomotor agitation or retardation.  He 
was alert and oriented.  Thought processes were linear, 
logical, and goal-directed, and abstraction and concentration 
were intact.  There was no flight of ideas or loosening of 
associations, and no endorsement of manic-type 
symptomatology.  Thought content was significant for no 
homicidal ideation, and no visual hallucinations, delusions, 
or paranoia.  He endorsed past auditory hallucinations, 
hearing someone call his name, and stated that he had felt 
suicidal in the past, though he had never actually tried to 
commit suicide.  Speech was of normal rate and tone.  Mood 
was somewhat anxious and irritable, and affect was 
appropriate and full range.  He had some difficulty with 
memory, and was considered a poor historian when it came to 
psychiatric treatment, but otherwise had no difficulty with 
recent, remote, or past events of his life.  Judgment and 
insight were fair.  It was noted that he had no difficulty 
maintaining personal hygiene, and he denied having problems 
with obsessive or ritualistic behavior, panic attacks, 
impaired impulse control, or sleep.

The examining physician concluded that the veteran suffered 
from generalized anxiety disorder and major depressive 
disorder.  The physician recorded an Axis V score of 60, and 
stated:

	At this time, I feel the patient is not able 
to obtain or engage in gainful employment.  
Also complicating the issue of employment and 
social dysfunction is this patient's chronic 
medical illnesses, especially[] the coronary 
artery disease as well as the prostate cancer 
for which he is being treated at this time.

	At this time, I would judge the patient's 
psychiatric problems as at least considerable 
if not severe.  In addition, the patient has 
marked impairment of social and occupational 
areas of functioning at this time which does 
render him unemployable.  As mentioned, 
contributing to this condition is his medical 
conditions which would likely prohibit him 
from obtaining and maintaining gainful 
employment as well.

			*		*		*

	The patient has moderate symptoms of chronic 
daily anxiety, as well as difficulty with 
social and occupational areas of functioning 
at this time.

In October 1998, the veteran's treating physician referred 
him for a VA psychiatric evaluation.  The veteran complained 
of excessive anxiety and worry, restlessness, fatigue, 
difficulty concentrating, irritability, muscle tension, and 
sleep disturbance.  He also complained of his "mind going 
blank."  He reported a history of problems with depressed 
mood, social isolation, anhedonia, decreased appetite, short-
term memory, and psychomotor retardation, feelings of 
worthlessness and hopelessness, and decreased libido.  He 
also reported a history of suicidal thoughts, with no 
attempts, said that he heard voices calling his name and 
asking questions several times per week, and indicated that 
he had seen "images" of things while awake.  He denied 
symptoms of paranoia, ideas of reference, delusions, panic 
disorder, agoraphobia, social phobias, specific phobias, or 
post-traumatic stress disorder.  He said that he had been 
checking behind himself two or three times to make sure that 
doors were locked, etc., and indicated that the behavior had 
gradually worsened.  It was noted that he had been treated 
with Tranxene until six months earlier, but he had run out of 
medication, and his anxiety and sleep had been worse ever 
since.

On mental status examination, the veteran was cooperative, 
friendly, awake, alert, and neatly dressed and groomed.  He 
was fully oriented except as to the day of the week and 
county.  He had normal eye contact, and his speech was of 
normal volume, rate, and rhythm.  Psychomotor activity was 
normal, thoughts were logical, and associations were intact.  
Mood was described as "nervous as hell."  He appeared 
mildly anxious.  There were no current perceptual 
disturbances, or suicidal or homicidal ideations.  He was 
able to remember three of three objects immediately, and one 
of three objects after five minutes.  Remote memory appeared 
to be intact.  He performed serial sevens with two errors.  
He had an average fund of knowledge, and good insight and 
judgment.  He demonstrated normal word finding, but had to 
persevere with mini-mental status examination statement.  His 
drawing of a clock was impaired, and there was no apraxia or 
agnosia.

The examining physician concluded that the veteran suffered 
from major depressive disorder with psychotic features; 
generalized anxiety disorder; and a cognitive disorder not 
otherwise specified.  The physician recorded an Axis V score 
of 40, and began treatment with sertraline and risperidone.

In November 1998, the veteran was seen for follow-up.  He 
reported marked improvement in mood, a total absence of 
auditory hallucinations, and improved sleep.  He also 
reported improved appetite, much less anxiety, more energy, 
and resolution of prior feelings of worthlessness, 
hopelessness, and guilt.  He said that he had had no more 
suicidal ideation, and indicated that he felt less irritable 
and that his memory was better.

On mental status examination, he was awake, alert, fully 
oriented, and neatly dressed and groomed.  He exhibited 
normal eye contact and normal speech and motor activity.  
There was no pressure of speech, thought was logical, and 
associations were intact.  Mood was described as "much 
better."  He remembered three of three objects immediately, 
and two of three objects after five minutes.  Insight and 
judgment were good.

The examining physician indicated that the veteran had had a 
dramatic improvement in depressive and psychotic symptoms on 
low dose sertraline and risperidone.  He further indicated 
that additional medical work up had showed no evidence 
suggesting a condition that might be responsible for the 
veteran's cognitive problems, although an early dementia 
could not be ruled out.  The examiner listed diagnoses of 
major depressive disorder with psychotic features; 
generalized anxiety disorder; and alcohol dependence, in full 
remission; and recorded an Axis V score of 65.

The veteran was again seen for follow-up in January 1999.  At 
that time, he reported continued improvement in mood and 
anxiety.  It was noted that he had had a total resolution of 
auditory hallucinations and suicidal thoughts, that he was 
sleeping and eating well, and that he was not irritable.  It 
was further noted that his memory was better, that he was no 
longer checking behind himself, that he was getting along 
well with his wife, and that his family and friends had noted 
his marked improvement and improved sociability and memory.  
He stated, "This is the best I have felt in 25 years."

On mental status examination, the veteran was awake, alert, 
pleasant, friendly, fully oriented, and neatly dressed and 
groomed.  He had normal eye contact, normal speech and motor 
activity, and his thoughts were logical.  Associations were 
intact and mood was "good."  He appeared euthymic, his 
affect was congruent, and he had no perceptual disturbances 
or suicidal or homicidal ideation.  Insight and judgment were 
also good.

The examining physician indicated that the veteran was 
experiencing continued improvement of depressive, psychotic, 
and anxiety symptoms on low dose sertraline and risperidone.  
The physician noted that the veteran's cognitive problems had 
greatly improved, and recorded an Axis V score of 70.

B.  Right Knee

The veteran was hospitalized in service in January 1946 for 
"[d]erangement of right knee, manifested by intermittent 
moderate effusion, relaxation of medial collateral ligament, 
and minimal bone changes and insertion of these ligaments, 
chronic, moderately severe."  In May 1951, a VA physician 
examined the veteran's right knee and diagnosed synovitis.  
The veteran was awarded service connection for that condition 
later that same year, and a zero percent rating was assigned, 
effective from February 1951.  The rating was later increased 
to 10 percent, effective from February 1976, and the 10 
percent rating was subsequently confirmed by rating decisions 
entered in November 1977, May 1979, August 1987, and January 
1989.

In August 1991, the veteran filed the present claim for an 
increased rating.  In March 1992, he requested a VA 
orthopedic evaluation of his right knee because "he ha[d] 
been told in the past that surgery may be indicated."  He 
complained of chronic right knee pain and limited function, 
and also requested a "walking stick."  Physical 
examinations revealed limited motion secondary to pain (he 
had a range of motion in the right knee from 10 to 90 
degrees), mild posterior tenderness, and no heat, erythema, 
or effusion.  The final diagnostic assessment was that he had 
osteoarthritis of the right knee.  It was noted that a total 
knee replacement was to be considered.

In April 1992, a letter was prepared by a VA physician 
indicating that the veteran had osteoarthritis of the right 
knee and would "need a [k]nee [r]eplacement soon."  Later 
that same month, the veteran presented for VA treatment and 
requested stronger medication for pain.  Physical examination 
revealed slight tenderness over the right knee, and the 
examiner recorded a diagnostic assessment of right knee 
arthritis.  It was noted that the veteran would try Motrin at 
800 milligrams twice daily.

During a hearing held at the RO in July 1992, the veteran 
testified that his service-connected right knee disorder had 
deteriorated to the point that he needed knee replacement 
surgery.  He said that he had problems with the knee 
swelling, turning red, locking and drawing up, and giving 
way.  He also indicated that he had pain in the knee, and 
muscle spasms, and that he had trouble bending it properly.  
He testified that he used a cane and a knee brace for 
support, and expressed his belief that he had been turned 
down for several jobs as a result of his right knee 
difficulties.

In March 1993, the veteran was hospitalized at a VA facility 
for uvulopalatopharyngoplasty.  Physical examination at that 
time revealed extremities with good muscle tone and strength 
5/5 throughout.

In May 1993, the veteran was noted to have a range of motion 
in the right knee from zero to 80 degrees, with crepitus.  In 
August 1993, he informed a VA social worker that he had 
missed a counseling session due to difficulties with the 
knee.  He informed the social worker that the knee would 
probably have to be replaced.

In September 1993, the veteran presented for VA treatment 
with complaints of chronic right knee pain.  It was noted 
that he had been taking medication and using a cane with good 
relief.  He indicated that he would like to hold off getting 
surgery on the knee, and that he wanted to try 
immobilization.  Physical examination revealed flexion to 110 
degrees, with crepitation.  He also described a posterior 
capsular tightness.  X-rays revealed osteoarthritis.

When the veteran was examined for VA purposes in July 1996, 
he reported that he had been using a cane for approximately 
two and a half years.  He also reported taking pain 
medication and using an elastic brace for his knee.  Physical 
examination revealed that the knee had a varus alignment.  
There was a 15-degree flexor and contracture and moderate 
effusion.  Range of motion was 15 to 40 degrees, with pain 
throughout the entire arch.  There was also pain with 
prolonged ambulation, and the veteran had an antalgic gait.  
There was a mild amount of laxity of the lateral collateral 
ligament with varus stress, and marked crepitation with 
flexion.  The diagnostic assessment was that the veteran had 
osteoarthritis of the right knee.  The examining physician 
stated, "Based on the history, it appears likely that this 
is a result of a ligamentous injury to the right knee while 
in the service which has progressed onto degenerative 
changes." 

In November 1996, the veteran was seen at a VA facility for 
ailments other than his right knee.  It was noted that he had 
been unable to ride his bicycle secondary to knee pain, but 
that he walked one to two miles per day.

In March 1997, the veteran was to be worked up by VA for a 
total knee replacement.  However, it was noted at that time 
that he wanted to hold off for five or six months until 
difficulties with his prostate had been resolved.  In August 
1997, it was noted that he did not desire surgery.  In March 
1998, it was noted that he rode an exercise bicycle.

When the veteran was examined for VA purposes in June 1998, 
he reported daily knee pain, as well as night pain, and pain 
with activity and weather changes.  It was noted that he used 
a cane to ambulate.  It was also noted that a total knee 
arthroplasty had been discussed, but that he had decided to 
postpone the procedure due to multiple medical problems.  On 
physical examination, he had a six-centimeter superior medial 
incision about the knee which was well-healed with a fascial 
defect.  He lacked approximately 10 degrees of full extension 
in both the standing and seated positions, and could flex the 
knee to 90 degrees, at which point he had pain passively.  
There was moderate effusion and crepitus of the 
patellofemoral joint, pain of the peripatellar soft tissue, 
and medial and lateral joint line tenderness.  He exhibited 
guarding with motion of the knee, and an antalgic gait.  X-
rays revealed findings consistent with mild to moderate 
osteoarthritic changes.  The examining physician concluded 
that the veteran had degenerative joint disease, most 
pronounced in the medial and patellofemoral compartments.  
The physician stated, "The patient has limited range of 
motion which is a moderate to severe disability . . . ."

In July 1998, the veteran was seen at VA for diabetic 
teaching.  He reported that he had a "stiff" knee, and that 
he walked his dog twice a day.

In September 1998, another VA physician reviewed the 
veteran's claims folder and the report of the June 1998 VA 
examination.  In commenting on the June 1998 examination 
report, the examiner observed that there was no description 
in the report pertaining to alteration in dermatomal 
sensitivity of the knee or leg, the presence or absence of 
any edema or erythema, muscle strength, instability, or any 
limp caused by abnormal gait.  The examiner also observed 
that the report did not contain results of a patella 
apprehension test or Apley grinding test.

In November and December 1998, the veteran was seen at VA for 
psychiatric evaluation and diabetic teaching.  It was noted 
that he walked with a cane and that his exercise was limited.

When the veteran was re-examined for VA purposes in December 
1998, he complained of constant pain in his right knee.  He 
reported that activity made the pain worse, and that rest 
helped.  Physical examination revealed that he lacked 
approximately 20 degrees of flexion, and approximately 80 
degrees of extension, in the supine position.  Sensation was 
intact to pinprick and light touch, muscle strength was 4/5, 
and deep tendon reflexes were present and equal.  The patella 
apprehension and Apley grinding tests were negative.  There 
was no evidence of any mediolateral or anteroposterior 
instability, and no subluxation was identified.  There was no 
pain to palpation, no crepitus on range of motion, and it was 
noted that he could extend his knee virtually to zero degrees 
during ambulation.  It was also noted that he ambulated with 
the use of a crutch.  There was no evidence of antalgia, and 
no other focal deficits.  The examining physician indicated 
that the veteran had pain in the right knee, with some 
inconsistencies between subjective and objective findings.  
The physician cited as an example the veteran's decreased 
active range of motion in the supine position, with no 
corresponding showing of an inability to completely extend 
the knee during ambulation.  As to weakness, excess 
fatigability, incoordination, or pain due to repeated use or 
flare-ups, the physician stated, "I can only state that the 
patient states that the pain does get worse on repeated use.  
However, without having him walk for one-half hour I cannot 
say, but during ambulation of approximately 50 yards I did 
not notice any change in coordination, excess fatigability, 
or weakness."

II.  Legal Analysis

A.  The Duty to Assist

The veteran contends that the current evaluations assigned 
for an anxiety neurosis and synovitis of the right knee are 
inadequate.

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App 629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claims are "well grounded."  38 U.S.C.A. § 
5107(a) (West 1991).

If a veteran submits a well-grounded claim, VA has a duty to 
assist him in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.159 (1998); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
This duty is neither optional nor discretionary.  See Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).

When this case was previously before the Board in April 1998, 
the Board found that the duty to assist had not been 
fulfilled.  Accordingly, the case was remanded to the RO for 
further development.  Among the Board's directives was an 
instruction that the RO obtain the veteran's Social Security 
Administration (SSA) records.  The Board also requested that 
he be scheduled for psychiatric and orthopedic examinations, 
and asked that the physicians review the claims folder prior 
to the examinations.

The veteran's representative asserts that the RO did not 
comply with the Board's remand, and that another remand is 
therefore required.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  It is specifically asserted (1) that the RO's 
single request for the SSA records was insufficient, (2) that 
the RO failed to inform the veteran that its efforts to 
obtain those records were unsuccessful, and (3) that the 
physicians who examined the veteran did not review the claims 
folder prior to the examinations.

The Board finds these arguments unpersuasive.  As to first 
argument, the Board notes that the regulation governing the 
duty to assist does not require that multiple or duplicative 
efforts be made to obtain evidence.  See 38 C.F.R. 
§ 3.159(b), (c) (1999).  As to the second argument, the Board 
notes that the veteran was specifically informed in a January 
1999 supplemental statement of the case that "Social 
Security has failed to reply to our request . . . for medical 
records in their possession."  Finally, as to the third 
argument, the Board notes that any deficiency having to do 
with review of the claims folder was cured when, subsequent 
to the initial psychiatric and orthopedic examinations in 
June 1998, the claims folder was provided to examining 
physicians.  The Board is satisfied that the RO has complied 
with the remand directives.

B.  Anxiety

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. §§ 4.1, 4.2 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Anxiety neurosis is evaluated in accordance with the criteria 
set forth in 38 C.F.R. Part 4, Diagnostic Code 9400.  
Amendments to those criteria became effective on November 7, 
1996, during the pendency of the veteran's appeal.  See 
Schedule for Rating Disabilities; Mental Disorders, 61 Fed. 
Reg. 52,695 (1996) (now codified at 38 C.F.R. part 4).

Prior to November 7, 1996, anxiety neurosis was evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).  The condition was evaluated 
primarily on the basis of the degree to which psychoneurotic 
symptoms impaired the veteran's ability to establish or 
maintain effective relationships with people, and the degree 
to which they impaired his industrial ability by affecting 
his reliability, flexibility, and efficiency.  If there was 
no industrial impairment, a zero percent rating was 
warranted.  "Mild" social and industrial impairment 
warranted a 10 percent rating; "definite" industrial 
impairment warranted a 30 percent rating; "considerable" 
industrial impairment warranted a 50 percent rating; and 
"severe" industrial impairment warranted a 70 percent 
rating.  If the symptomatology so adversely affected the 
attitudes of all contacts except the most intimate so as to 
result in the veteran's virtual isolation in the community, 
or if the symptoms were totally incapacitating and bordered 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, a total rating was warranted.  A total 
rating was also warranted if the veteran was demonstrably 
unable to obtain or retain employment as a result of 
psychoneurotic symptoms.  Id.  See 38 C.F.R. § 4.129 
(1996); Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the new criteria, a zero percent rating is warranted if 
an anxiety neurosis has been diagnosed, but the symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).  A 10 percent 
rating is warranted if the disorder is manifested by 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or if the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted if the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.  

A 50 percent rating is warranted under the new criteria if 
the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted if the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.  

The highest available rating, 100 percent, is warranted under 
the new criteria if the disorder is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) noted that when the law controlling an issue 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, "the question arises as to which law now 
governs."  Id. at 311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

The Board notes that the revised law pertaining to the 
evaluation of mental disorders does not allow for retroactive 
application prior to November 7, 1996.  When the new 
regulations were promulgated, the Secretary specifically 
indicated that November 7, 1996, was to be the effective date 
for the revisions.  See Schedule for Rating Disabilities; 
Mental Disorders, 61 Fed. Reg. at 52,695 (1996).  
Consequently, because it is clear from the amended 
regulations that they are not to be accorded retroactive 
effect, the law prevents the application, prior to November 
7, 1996, of the liberalizing law rule stated in Karnas.

Nevertheless, in order to give full consideration to the 
veteran's claim, the Board must review the claim under both 
the law in effect at the time that he filed his claim for an 
increased rating (the old criteria), and the law in effect 
currently (the new criteria).  This is true because, if the 
Board finds that the veteran is entitled to a rating in 
excess of 70 percent under the old criteria, an effective 
date earlier than November 7, 1996, could be established for 
the award.  If, however, the Board finds that the veteran is 
entitled to an increased rating under the new criteria, but 
not the old, the effective date of any award could be no 
earlier than the effective date of the new revisions.  See 
38 U.S.C.A. § 5110(g) (West 1991) ("where compensation . . . 
is . . . increased pursuant to any Act or administrative 
issue, the effective date of such award or increase . . . 
shall not be earlier than the effective date of the Act or 
administrative issue.").  See also VAOPGCPREC 3-2000 (April 
10, 2000).

Applying the foregoing principles to the facts of the present 
case, the Board finds that a rating in excess of 70 percent 
for the veteran's anxiety neurosis is not warranted.  This is 
true whether his claim is evaluated under the old or the new 
criteria.

Although there is evidence in the record that the veteran has 
experienced periods of social withdrawal, and that his 
symptoms have interfered at times with family relationships, 
the preponderance of the evidence shows that his service-
connected symptomatology is not so severe as to adversely 
affect all contacts, except the most intimate, and result in 
his virtual isolation in the community.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996).  The available evidence 
shows that he was able to successfully participate in group 
therapy in the early 1990's.  The evidence also shows that he 
has been able to interact appropriately with care providers 
over the years (he has been noted to be friendly, 
cooperative, and talkative on examination), and recent 
reports reflect that his social adaptability has improved 
with new medication.  In addition, it appears from the report 
of a June 1998 VA examination that his difficulties with past 
social dysfunction were due, at least in part, to chronic, 
non-service-connected medical conditions, such as coronary 
artery disease and prostate cancer.

The preponderance of the evidence also shows that the 
veteran's service-connected anxiety neurosis is not 
manifested by totally incapacitating symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Id.  While it is clear from the record that 
he has experienced some cognitive and behavioral impairments 
in the past (he has had difficulty with his memory, for 
example, and has reported increased irritability and 
moodiness at times), the available reports reflect that he 
has most frequently been described on examination as 
oriented, with intact concentration and attention, an 
appropriate affect, and normal speech.  His thought content 
has most frequently been described as appropriate, logical, 
and coherent, with no loose associations, flight of ideas, 
delusions, or paranoia, his judgment has consistently been 
described as good, and he has denied having problems with 
panic attacks or impaired impulse control.

The preponderance of the evidence further shows that the 
veteran has not been precluded from obtaining or retaining 
employment as a result of service-connected psychiatric 
symptomatology.  While his psychiatric symptoms have on 
occasion been described by physicians as "serious" or 
"severe," the record shows that, with the sole exception of 
a brief period of exacerbation in October 1998, since 
resolved, the veteran has been given Axis V scores in the 
range of 60-80.  Those scores are indicative of no more than 
moderate psychiatric impairment.  See, e.g., Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995) (indicating that a score 
of 55 to 60 corresponds to moderate difficulty in social, 
occupational, or school functioning).  Although it is true 
that a VA physician concluded in a June 1998 report that the 
veteran was unemployable, it appears clear from the report 
that the physician believed the veteran's inability to work 
to be attributable, not to the service-connected psychiatric 
disorder alone, but rather to a combination of service-
connected and non-service-connected illnesses, including 
coronary artery disease and prostate cancer.  (When asked to 
indicate whether the veteran's anxiety neurosis had caused 
mild, definite, considerable, severe, or total social and 
industrial impairment, the physician responded that the 
veteran's psychiatric problems were "at least considerable 
if not severe," and assigned an Axis V score of 60.)  Under 
the circumstances, therefore, it is the Board's conclusion 
that the criteria for a 100 percent rating under the old 
criteria have not been met.

Neither is a 100 percent rating warranted under the new 
criteria.  See 38 C.F.R. § 4.130 (Diagnostic Code 9400) 
(1999).  The record shows that the veteran has had 
hallucinations in the past, that he has endorsed suicidal 
ideation, that he has had difficulty with his memory, and 
that he was found on one examination to be disoriented as to 
the day of the week and county.  The record also shows, 
however, that his problems with hallucinations have resolved 
with new medication, that he has never made any attempt to 
harm himself, that his difficulty with memory is not so 
severe as to cause memory loss for names of close relatives, 
his occupation, or his own name, and that he has most 
frequently been described on examination as oriented.  The 
record further shows that his thought content has most 
frequently been described as appropriate, logical, and 
coherent, with no loose associations, flight of ideas, 
delusions, or paranoia, that his judgment has consistently 
been described as good, that he has denied homicidal ideation 
and problems with panic attacks or impaired impulse control, 
and that he has generally been found to have intact 
concentration and attention, an appropriate affect, and 
normal speech.  He has been noted to be friendly, 
cooperative, and talkative on examination, and there is 
nothing in the record to indicate that he is unable to 
perform activities of daily living, such as maintaining 
minimal personal hygiene.  Consequently, and because he has 
been given Axis V scores generally indicative of no more than 
moderate psychiatric impairment, see discussion, supra, it is 
the Board's conclusion that the preponderance of evidence is 
against the assignment of a rating in excess of 70 percent 
under the new criteria.

C.  Right Knee

There is no indication that the veteran's service-connected 
right knee disability involves ankylosis, genu recurvatum, or 
impairment of the tibia or fibula.  Rather, the record 
reflects that his disability has been characterized by 
complaints and/or manifestations relative to tenderness, 
pain, muscle spasms, swelling, locking, laxity, and 
limitation of motion.  Consequently, and because diagnoses of 
synovitis and osteoarthritis of the right knee have been 
noted, the Board finds that his disability is most 
appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5020, and 5257-5261.

Under those diagnostic codes, a 10 percent rating is 
warranted for symptomatic removal of the semilunar cartilage, 
limitation of extension of the leg to 10 degrees (see 
38 C.F.R. § 4.71, Plate II), limitation of flexion to 45 
degrees, or recurrent subluxation and lateral instability 
deemed to be causative of "slight" disability.  A 20 
percent rating is warranted for dislocation of the semilunar 
cartilage, with frequent episodes of "locking," pain and 
effusion into the joint, limitation of extension to 15 
degrees, limitation of flexion to 30 degrees, and recurrent 
subluxation and lateral instability deemed to be causative of 
"moderate" disability.  A 30 percent rating is warranted 
for limitation of extension to 20 degrees, limitation of 
flexion to 15 degrees, and recurrent subluxation or lateral 
instability deemed to be causative of "severe" disability.  
A 40 percent rating is warranted for limitation of extension 
to 30 degrees, and a 50 percent rating is warranted for 
limitation of extension to 45 degrees.

Separate evaluations may in some cases be assigned for non-
overlapping manifestations of knee disability.  See, e.g., 
38 C.F.R. § 4.14 (1999); VAOPGCPREC 9-98 (August 14, 1998); 
VAOPGCPREC 23-97 (July 24, 1997); Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  However, the combined evaluation 
for the affected leg cannot exceed the rating for amputation 
at the elective level, were amputation to be performed.  
38 C.F.R. § 4.68 (1999).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (1999).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (1999).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).  See 38 C.F.R. § 4.59 (1999) 
("[t]he intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability").

Following a thorough review of the record in this case, the 
Board finds that no more than a zero percent (noncompensable) 
rating is warranted for the veteran's service-connected right 
knee disability for the period August 23, 1991, to June 3, 
1996, under Diagnostic Code 5257.  The veteran has testified 
that his knee "gave way" during that time frame, and the 
record indicates that consideration was given to knee 
replacement surgery.  However, the objective medical evidence 
from that period is completely negative for any findings of 
subluxation or instability to support the assignment of a 
compensable evaluation.

With regard to the application of Diagnostic Code 5257 after 
June 3, 1996, the Board finds that no more than a 10 percent 
rating is warranted.  When the veteran was examined by VA in 
December 1998, it was specifically noted that there was no 
evidence of any mediolateral or anteroposterior instability, 
and no noticeable subluxation.  Previously, however, on VA 
examination in July 1996, a mild amount of laxity of the 
lateral collateral ligament was identified with varus stress.  
Therefore, in light of that earlier finding, and resolving 
all reasonable doubt in favor of the veteran, the Board is 
persuaded that a 10 percent rating is warranted under 
Diagnostic Code 5257 after June 3, 1996.  The Board finds, 
however, that no more than 10 percent is warranted for that 
period, given that the laxity identified in July 1996 was 
described only as "mild," and in light of the fact that it 
appears from the December 1998 examination report that the 
laxity may have since resolved.

With regard to the application of Diagnostic Codes 5258 and 
5259, the Board finds that no more than a 10 percent rating 
is warranted under those codes, whether for the period August 
23, 1991, to June 3, 1996, or for the period after June 3, 
1996.  The veteran has persistently complained of pain in his 
right knee, both before and after June 1996, and his 
complaints of pain have on several occasions been endorsed by 
his medical care providers.  The Board is therefore persuaded 
that the criteria for a 10 percent rating under Diagnostic 
Code 5259 have been satisfied.  See 38 C.F.R. § 4.20 (1999).  
However, with regard to the higher, 20 percent evaluation 
available under Diagnostic Code 5258, the Board notes that 
the objective medical evidence does not establish that the 
veteran's service-connected knee disability is manifested by 
frequent locking.  Because the rating criteria in Diagnostic 
Code 5258 are conjunctive (the disability must be manifested 
by frequent episodes of locking, pain, and effusion into the 
joint), and the evidence does not support a finding of 
frequent locking, the Board finds that the criteria for a 20 
percent rating under Diagnostic Code 5258 have not been met.

With respect to the application of Diagnostic Codes 5003, 
5020, 5260, and 5261, the Board finds that no more than a 20 
percent rating is warranted under those codes for the period 
August 23, 1991, to June 3, 1996.  The objective evidence 
from that time frame shows that the veteran had a range of 
motion in the right knee no worse than flexion limited to 80 
degrees and extension limited to 10 degrees.  That sort of 
limitation of motion corresponds to no more than a 20 percent 
rating under Diagnostic Codes 5003, 5020, 5260, and 5261.  
Consequently, and because none of the medical evidence from 
that period contains information which would allow the 
assignment of a higher rating on the basis of factors such as 
pain, weakness, excess fatigability, or incoordination, the 
Board finds that the criteria for the next highest rating 
under these codes (30 percent) have not been met.

With regard to the application of Diagnostic Codes 5003, 
5020, 5260, and 5261 after June 3, 1996, the Board also finds 
that no more than a 20 percent rating is warranted.  Although 
the report of the December 1998 VA examination indicates that 
the veteran lacked approximately 80 degrees of extension in 
the right knee when range of motion was tested in the supine 
position, the report also indicates that there were 
inconsistencies between subjective and objective findings on 
that examination, and that the veteran was able to extend his 
knee virtually to zero degrees during ambulation.  Thus, in 
view of the examiner's remarks regarding inconsistency, the 
Board gives more weight to the latter, more objective finding 
that the veteran had extension to near zero degrees at that 
time.  Nevertheless, the Board finds that the record supports 
the assignment of a 20 percent rating for limitation of 
motion subsequent to June 3, 1996, inasmuch as there is a 
July 1996 VA examination report in the file which shows that 
the veteran had extension of the right knee limited to 15 
degrees, and flexion limited to 40 degrees, without any 
questions being raised as to the reliability or consistency 
of findings.  A rating in excess of 20 percent is not 
warranted, however, because there is no reliable evidence in 
the record of a greater limitation of motion than that 
described in the July 1996 examination report, and because 
there is no evidentiary basis upon which to grant a higher 
rating on the basis of factors such as pain, weakness, excess 
fatigability, or incoordination.  The only physician to 
comment on the matter-the one who conducted the December 
1998 VA examination-stated that he did not notice any change 
in coordination, excess fatigability, or weakness when the 
veteran ambulated approximately 50 yards.  Consequently, for 
all these reasons, the Board finds that the criteria for a 
rating in excess of 20 percent under Diagnostic Codes 5003, 
5020, 5260, and 5261, after June 3, 1996, have not been met.

Thus, in summary, it is the Board's decision that, for the 
period August 23, 1991, to June 3, 1996, the veteran is 
entitled to no more than a zero percent (noncompensable) 
evaluation under Diagnostic Code 5257; no more than a 10 
percent evaluation under Diagnostic Codes 5258-59; and no 
more than a 20 percent evaluation under Diagnostic Codes 
5003, 5020, and 5260-61.  It is also the Board's decision 
that, for the period after June 3, 1996, he is entitled to no 
more than a 10 percent evaluation under Diagnostic Code 5257; 
no more than a 10 percent evaluation under Diagnostic Codes 
5258-59; and no more than a 20 percent evaluation under 
Diagnostic Codes 5003, 5020, and 5260-61.

As noted previously, separate evaluations may be assigned for 
non-overlapping manifestations of disability.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  However, "the 
evaluation of the same manifestation under different 
diagnoses [is] to be avoided."  38 C.F.R. § 4.14 (1999).

In this regard, the VA General Counsel has indicated that 
separate evaluations may be assigned for instability and 
limitation of motion under Diagnostic Codes 5257 and 5260-61.  
VAOPGCPREC 23-97 (July 24, 1997).  See also Johnson v. Brown, 
9 Vet. App. 7, 11 (1996) (indicating that 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, are not applicable to ratings 
under Diagnostic Code 5257 because that diagnostic code is 
not predicated on loss in range of motion).  With regard to 
Diagnostic Codes 5258-59 and 5260-61, however, it does not 
appear that separate evaluations can be awarded under those 
codes, because they each involve consideration of pain and 
limited motion, and thereby overlap with one another.  See, 
e.g., VAOPGCPREC 9-98 (Aug. 14, 1998) (indicating that 
limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered under that code).

Applying these principles to the facts of the present case, 
it is the Board's conclusion that the veteran is entitled to 
no more than a combined 20 percent evaluation for right knee 
disability during the period August 23, 1991, to June 3, 1996 
(zero percent under Diagnostic Code 5257, plus 20 percent 
under Diagnostic Codes 5003, 5020, and 5260-61) (as noted 
above, the 10 percent rating under Diagnostic Codes 5258-59 
cannot be combined with a rating under Diagnostic Codes 5260-
61), and no more than a combined 30 percent evaluation after 
June 3, 1996 (10 percent under Diagnostic Code 5257, plus 20 
percent under Diagnostic Codes 5260-61).  The claim for a 
higher evaluation is therefore denied.


ORDER

The claim for a rating in excess of 70 percent for an anxiety 
neurosis is denied.

The claim for a rating in excess of 20 percent for synovitis 
of the right knee, with degenerative changes, for the period 
August 23, 1991, to June 3, 1996, is denied.

The claim for a rating in excess of 30 percent for synovitis 
of the right knee, with degenerative changes, from June 4, 
1996, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

